DETAILED ACTION
This action is in response to the Application filed on 07/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/15/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 35 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2019/0149056; (hereinafter Zheng).

Regarding claim 1, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses a controller for charging one or more loads, the controller comprising: a controller terminal [e.g. Fig. 5; + terminal of 505] configured to be biased at a first voltage related to a second voltage of a secondary winding of a power converter [e.g. voltage detected at cathode (lower terminal of secondary winding)], the power converter further including a primary winding coupled to the secondary winding, the power converter being configured to, if the power converter is not unplugged from a voltage supply for an AC input voltage, receive the AC input voltage represented by the second voltage and output an output power to the one or more loads [e.g. VBUS]; and a voltage detector [e.g. 505] configured to: process information associated with the first voltage [e.g. paragraph 024 recites “A switch detection circuit 505 functions analogously as discussed with regard to switch detection circuit 205 to detect when the output diode D1 switches from being reverse biased to being forward biased and vice versa. For example, switch detection circuit 505 may include a comparator analogous to comparator 300 except that its non-inverting and inverting inputs are attached to the anode and cathode, respectively, of the output diode D1. Such a comparator will thus have an output signal that will be asserted when the output diode D1 is forward biased. In alternative embodiments, the comparator output signal may be de-asserted in response to such a forward bias. A timer analogous to timer 305 would then be reset by the comparator output signal accordingly. Secondary-side controller U3 (which comprises a logic circuit) responds as discussed with regard to flyback converter 200 by switching off voltage bus switch S3 in response to a detection that the power switch transistor S1 is no longer cycling while a mobile device is attached to the USB interface”]; and determine whether the AC input voltage is in a first voltage state or in a second voltage state based at least in part on the first voltage [e.g. paragraph 021 recites “During normal operation, voltage bus switch S3 is on so that power delivery can occur. As discussed earlier, battery discharge or damage can conventionally occur should flyback converter 200 charge a battery in the mobile in a direct charging mode while flyback converter is isolated from an AC mains. In FIG. 2, this isolation occurs through the opening of a switch 215 but it will be appreciated that such a switch is conceptual in that the isolation would typically occur simply from a user unplugging flyback converter 200 from an AC mains. The resulting loss of input voltage from the AC mains causes power switch transistor S1 to stop cycling”; paragraph 025 recites “Note that the cathode voltage for output diode D1 can be used to detect the input voltage to the primary winding of the transformer T1 when the power switch transistor S1 is switched on. In particular, the cathode voltage equals a sum of the input voltage/N with the output voltage (Vbus voltage), where N is the primary-to-secondary turn ratio for transformer T1. Switch detection circuit 505 may thus be further configured to compare the cathode voltage for the output diode D1 while the power switch transistor S1 is conducting to a threshold value to determine whether the input voltage is too low (such as resulting from a brown-out condition on the AC mains). Secondary-side controller U3 may then respond to the brown-out detection by switching off voltage bus switch S3”]; wherein the controller is configured to: if the AC input voltage is determined to be in the first voltage state [e.g. without a loss of input voltage (normal operation)], cause the power converter to set the output power at a first power level [e.g. power having direct charge mode of operation when the switch is S3 is closed; paragraph 023]; if the AC input voltage is determined in the second voltage state [e.g. loss of input voltage (unplugged, input switch disconnected or brown-out], cause the power converter to set the output power at a second power level [e.g. leaving the direct charge mode (e.g. opening switch S3, so no output power is provided); paragraph 023]; wherein: the first voltage state and the second voltage state are different [e.g. as indicated above]; and the first power level and the second power level are different [e.g. as indicated above].

Regarding claim 2, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference]discloses wherein: the first voltage state is a high-voltage state [e.g. AC input voltage]; the second voltage state is a low-voltage state [e.g. voltage at secondary winding and anode of D1]; and the first power level is higher than the second power level [e.g. power output level is higher during normal operation than the output power level during loss of input AC].

Regarding claim 3, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the one or more loads include a device including one or more batteries to be charged by the power converter [e.g. paragraph 021 states that the load is a battery of a mobile device; paragraph 021 recites “During normal operation, voltage bus switch S3 is on so that power delivery can occur. As discussed earlier, battery discharge or damage can conventionally occur should flyback converter 200 charge a battery in the mobile in a direct charging mode while flyback converter is isolated from an AC mains].

Regarding claim 4, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the first voltage is directly proportional to the second voltage, the second voltage representing the AC input voltage received by the power converter [e.g. paragraph 025 recites “Note that the cathode voltage for output diode D1 can be used to detect the input voltage to the primary winding of the transformer T1 when the power switch transistor S1 is switched on.”].

Regarding claim 35, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses method for charging one or more loads, the method comprising: receiving a first voltage [e.g. Fig. 5; + terminal of 505] related to a second voltage of a secondary winding of a power converter [e.g. voltage detected at cathode (lower terminal of secondary winding)], the power converter further including a primary winding coupled to the secondary winding, the power converter being configured to, if the power converter is not unplugged from a voltage supply for an AC input voltage, receive the AC input voltage represented by the second voltage and output an output power to the one or more loads [e.g. VBUS]; processing [e.g. 505] information associated with the first voltage [e.g. paragraph 024 recites “A switch detection circuit 505 functions analogously as discussed with regard to switch detection circuit 205 to detect when the output diode D1 switches from being reverse biased to being forward biased and vice versa. For example, switch detection circuit 505 may include a comparator analogous to comparator 300 except that its non-inverting and inverting inputs are attached to the anode and cathode, respectively, of the output diode D1. Such a comparator will thus have an output signal that will be asserted when the output diode D1 is forward biased. In alternative embodiments, the comparator output signal may be de-asserted in response to such a forward bias. A timer analogous to timer 305 would then be reset by the comparator output signal accordingly. Secondary-side controller U3 (which comprises a logic circuit) responds as discussed with regard to flyback converter 200 by switching off voltage bus switch S3 in response to a detection that the power switch transistor S1 is no longer cycling while a mobile device is attached to the USB interface”]; determining whether the AC input voltage is in a first voltage state or in a second voltage state based at least in part on the first voltage [e.g. paragraph 021 recites “During normal operation, voltage bus switch S3 is on so that power delivery can occur. As discussed earlier, battery discharge or damage can conventionally occur should flyback converter 200 charge a battery in the mobile in a direct charging mode while flyback converter is isolated from an AC mains. In FIG. 2, this isolation occurs through the opening of a switch 215 but it will be appreciated that such a switch is conceptual in that the isolation would typically occur simply from a user unplugging flyback converter 200 from an AC mains. The resulting loss of input voltage from the AC mains causes power switch transistor S1 to stop cycling”; paragraph 025 recites “Note that the cathode voltage for output diode D1 can be used to detect the input voltage to the primary winding of the transformer T1 when the power switch transistor S1 is switched on. In particular, the cathode voltage equals a sum of the input voltage/N with the output voltage (Vbus voltage), where N is the primary-to-secondary turn ratio for transformer T1. Switch detection circuit 505 may thus be further configured to compare the cathode voltage for the output diode D1 while the power switch transistor S1 is conducting to a threshold value to determine whether the input voltage is too low (such as resulting from a brown-out condition on the AC mains). Secondary-side controller U3 may then respond to the brown-out detection by switching off voltage bus switch S3”]; if the AC input voltage is determined to be in the first voltage state [e.g. without a loss of input voltage (normal operation)], causing the power converter to set the output power at a first power level [e.g. power having direct charge mode of operation when the switch is S3 is closed; paragraph 023]; if the AC input voltage is determined in the second voltage state [e.g. loss of input voltage (unplugged, input switch disconnected or brown-out], causing the power converter to set the output power at a second power level [e.g. leaving the direct charge mode (e.g. opening switch S3, so no output power is provided); paragraph 023]; wherein: the first voltage state and the second voltage state are different [e.g. as indicated above]; and the first power level and the second power level are different [e.g. as indicated above].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 - 11 rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of US Pub. No. 2020/0112265; (hereinafter Hara).

Regarding claim 5, Zheng fails to disclose wherein the voltage detector includes: a first resistor including a first resistor terminal and a second resistor terminal; wherein: the first resistor terminal is biased to a predetermined voltage; and the second resistor terminal is coupled, through the controller terminal, to a third resistor terminal of a second resistor, the second resistor further including a fourth resistor terminal configured to receive the second voltage from the secondary winding; wherein the second resistor terminal is biased at the first voltage.
Hara [e.g. Fig. 1] teaches wherein the voltage detector includes: a first resistor [e.g. R2] including a first resistor terminal [e.g. lower terminal] and a second resistor terminal [e.g. upper terminal]; wherein: the first resistor terminal is biased to a predetermined voltage [e.g. ground]; and the second resistor terminal is coupled, through the controller terminal [e.g. ND1], to a third resistor terminal of a second resistor [e.g. lower terminal of R1], the second resistor further including a fourth resistor terminal [e.g. upper terminal] configured to receive the second voltage from the secondary winding [e.g. see upper terminal of R1 receiving the voltage at lower terminal of winding W2]; wherein the second resistor terminal is biased at the first voltage [e.g. VDR].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zheng by wherein the voltage detector includes: a first resistor including a first resistor terminal and a second resistor terminal; wherein: the first resistor terminal is biased to a predetermined voltage; and the second resistor terminal is coupled, through the controller terminal, to a third resistor terminal of a second resistor, the second resistor further including a fourth resistor terminal configured to receive the second voltage from the secondary winding; wherein the second resistor terminal is biased at the first voltage as taught by Hara in order of being able to provide a lower level voltage representative of the voltage at the secondary winding. 

Regarding claim 6, Zheng fails to disclose wherein the predetermined voltage is a ground voltage.
Hara [e.g. Fig. 1] teaches wherein the predetermined voltage is a ground voltage [e.g. as stated above with respect to claim 5].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zheng by wherein the predetermined voltage is a ground voltage as taught by Hara in order of being able to provide a lower level voltage representative of the voltage at the secondary winding. 

Regarding claim 7, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the voltage detector further includes: a comparator [e.g. Fig. 3; paragraph 024 recites “switch detection circuit 505 may include a comparator analogous to comparator 300 except that its non-inverting and inverting inputs are attached to the anode and cathode, respectively, of the output diode D1. Such a comparator will thus have an output signal that will be asserted when the output diode D1 is forward biased”] including a first comparator terminal [e.g. +], a second comparator terminal [e.g. -], and a third comparator terminal [e.g. RESET]; wherein: the first comparator terminal configured to receive a threshold voltage [e.g. voltage at anode]; and the second comparator terminal configured to receive the first voltage [e.g. voltage at cathode]; wherein the comparator is configured to: generate a comparison signal [e.g. RESET] based at least in part on the threshold voltage and the first voltage; and output the comparison signal at the third comparator terminal.

Regarding claim 8, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the voltage detector further includes: a timer [e.g. Fig.3; 305] configured to: receive the comparison signal [e.g. RESET]; determine whether the AC input voltage is in the first voltage state or in the second voltage state based at least in part on the comparison signal and a predetermined time duration [e.g. Fig. 4B (timer length)]; and generate a control signal indicating whether the AC input voltage is determined to be in the first voltage state or in the second voltage state [e.g. V_IN STATE].

Regarding claim 9, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses and further comprising a microcontroller unit [e.g. U3] configured to receive the control signal from the voltage detector [e.g. V_IN STATE].

Regarding claim 10, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the microcontroller unit is further configured to: if the control signal indicates that the AC input voltage is determined to be in the first voltage state, cause the power converter to set the output power at the first power level; and if the control signal indicates that the AC input voltage is determined to be in the second voltage state, cause the power converter to set the output power at the second power level [e.g. as stated above in claim 1 with respect to paragraphs 021, 023].

Regarding claim 11, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the comparator is further configured to: if the threshold voltage is higher than the first voltage [e.g. forward biased (anode +, cathode -)], generate the comparison signal at a first logic level [e.g. output of comparator asserted]; and if the threshold voltage is lower than the first voltage, generate the comparison signal at a second logic level [e.g. de-asserted]; wherein the first logic level and the second logic level are different [e.g. paragraph 024 recites “Such a comparator will thus have an output signal that will be asserted when the output diode D1 is forward biased. In alternative embodiments, the comparator output signal may be de-asserted in response to such a forward bias”].

Claim(s) 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of US Patent No. 10,651,753; (hereinafter Khamesra).

Regarding claim 14, Zheng fails to disclose wherein the voltage detector includes: a first resistor including a first resistor terminal and a second resistor terminal; a switch including a first switch terminal and a second switch terminal; wherein: the first switch terminal is biased to a predetermined voltage; the first resistor terminal is coupled to the second switch terminal; and the second resistor terminal is coupled, through the controller terminal, to a third resistor terminal of a second resistor, the second resistor further including a fourth resistor terminal configured to receive the second voltage from the secondary winding.
Khamesra [e.g. Fig. 2A] teaches wherein the voltage detector includes: a first resistor [e.g. 246] including a first resistor terminal [e.g. lower terminal] and a second resistor terminal [e.g. upper terminal]; a switch [e.g. 252,248] including a first switch terminal [e.g. lower terminal] and a second switch terminal [e.g. upper terminal]; wherein: the first switch terminal is biased to a predetermined voltage [e.g. ground]; the first resistor terminal is coupled to the second switch terminal; and the second resistor terminal is coupled, through the controller terminal [e.g. 228], to a third resistor terminal of a second resistor [e.g. lower terminal of 244], the second resistor further including a fourth resistor terminal [e.g. upper terminal] configured to receive the second voltage from the secondary winding [e.g. at 226a].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zheng by wherein the voltage detector includes: a first resistor including a first resistor terminal and a second resistor terminal; a switch including a first switch terminal and a second switch terminal; wherein: the first switch terminal is biased to a predetermined voltage; the first resistor terminal is coupled to the second switch terminal; and the second resistor terminal is coupled, through the controller terminal, to a third resistor terminal of a second resistor, the second resistor further including a fourth resistor terminal configured to receive the second voltage from the secondary winding as taught by Khamesra in order of being able to improve performance and efficiency of the AC-DC converter, col. 11, lines 10 - 11.

Regarding claim 15, Zheng fails to disclose wherein the predetermined voltage is a ground voltage.
Khamesra [e.g. Fig. 2A] teaches wherein the predetermined voltage is a ground voltage [e.g. as stated above in claim 15].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zheng by wherein the predetermined voltage is a ground voltage as taught by Khamesra in order of being able to improve performance and efficiency of the AC-DC converter, col. 11, lines 10 - 11.

Regarding claim 16, Zheng fails to disclose wherein: the switch is configured to receive a first control signal; wherein: if the first control signal is at a first logic level, the switch is closed; and if the second control signal is at a second logic level, the switch is open wherein: the switch is configured to receive a first control signal; wherein: if the first control signal is at a first logic level, the switch is closed; and if the second control signal is at a second logic level, the switch is open.
Khamesra [e.g. Fig. 2A] teaches wherein: the switch is configured to receive a first control signal; wherein: if the first control signal is at a first logic level [e.g. enabling level], the switch is closed; and if the second control signal is at a second logic level [e.g. disabling level], the switch is open [e.g. col. 7, lines 12 – 17 recites “The switch 252 is closed during feed-forward (ff) sensing in response to an ff-signal (ff_enable) generated in the secondary side controller 202 upon detection of an increasing or non-zero positive voltage on the drain node 226a, which indicates a feed-forward operation”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Zheng by wherein: the switch is configured to receive a first control signal; wherein: if the first control signal is at a first logic level, the switch is closed; and if the second control signal is at a second logic level, the switch is open wherein: the switch is configured to receive a first control signal; wherein: if the first control signal is at a first logic level, the switch is closed; and if the second control signal is at a second logic level, the switch is open as taught by Khamesra in order of being able to improve performance and efficiency of the AC-DC converter, col. 11, lines 10 - 11.

Regarding claim 17, Zheng [e.g. embodiment of Fig. 5, analogous to embodiment of Figs. 2-3 as reference] discloses wherein the voltage detector further includes: a first comparator [e.g. Fig. 3; paragraph 024 recites “switch detection circuit 505 may include a comparator analogous to comparator 300 except that its non-inverting and inverting inputs are attached to the anode and cathode, respectively, of the output diode D1. Such a comparator will thus have an output signal that will be asserted when the output diode D1 is forward biased”] configured to: receive a first threshold voltage  [e.g. voltage at anode] and the first voltage  [e.g. voltage at cathode]; and generate a first comparison signal [e.g. RESET] based at least in part on the first threshold voltage and the first voltage.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 12 – 13 and 18 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the timer is further configured to: if, after changing from the second logic level to the first logic level, the comparison signal remains at the first logic level for at least a predetermined time duration, generate the control signal at the first logic level to indicate that the AC input voltage is in the second voltage state”.
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the voltage detector further includes: a first timer configured to, if the switch is closed by the first control signal: receive the first comparison signal; determine whether the AC input voltage is in the first voltage state or in the second voltage state based at least in part on the first comparison signal and a first predetermined time duration; and generate a second control signal indicating whether the AC input voltage is determined to be in the first voltage state or in the second voltage state”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838